Citation Nr: 0123236	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  99-17 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
medical services rendered during private hospitalizations in 
Regions Hospital from November 9 to 17, 1998, and from 
November 17 to December 4, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughters


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1943 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Minneapolis, Minnesota, which denied the appellant's claim 
for reimbursement or payment for unauthorized medical 
services rendered during private hospitalizations in Regions 
Hospital from November 9 to 17, 1998, and from November 17 to 
December 4, 1998.  A Board hearing was held on the issue at 
the St. Paul, Minnesota, RO, in June 2001, and the RO 
subsequently forwarded the case to the Board.  


FINDINGS OF FACT

1.  The veteran was hospitalized in Regions Hospital from 
November 9 to 17, 1998, and from November 17 to December 4, 
1998, for treatment and rehabilitation of injuries sustained 
in a motor vehicle accident on November 9, 1998.  

2.  At the time of the hospitalizations at issue, the veteran 
was service-connected for schizophrenia, evaluated as 50 
percent disabling.  

3.  The private hospitalizations were not authorized by the 
VA.

4.  The veteran was not treated for a service-connected 
disability during the private hospitalizations, or for a 
disability associated with and aggravating a service-
connected disability.  At the time of the private 
hospitalizations, he was not rated permanently and totally 
disabled due to service-connected disability, and he was not 
participating in a course of vocational rehabilitation under 
the auspices of the VA.


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized 
medical services rendered during private hospitalizations in 
Regions Hospital from November 9 to 17, 1998, and from 
November 17 to December 4, 1998, have not been met.  38 
U.S.C.A. § 1728 (West 1991 & Supp. 2001); 38 C.F.R. § 17.120 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran had active service from December 1943 to February 
1946, and is service-connected for schizophrenia, for which 
he has been in receipt of a 50 percent evaluation since 1974.  

On November 9, 1998, he sustained multiple injuries in a 
motor vehicle accident.  He was taken to Regions Hospital, in 
St. Paul, Minnesota, where he was hospitalized from November 
9 to 17, 1998, and from November 17 to December 4, 1998, for 
treatment and rehabilitaton of injuries sustained in the 
accident.  Hospital records indicate that he was treated for 
a compression fracture of T10, multiple right rib fractures, 
pulmonary impairment, and traumatic brain injury.  

On November 10, 1998, the veteran's daughter contacted the VA 
and notified them of the admission.  Authorization for the 
hospitalization was denied, and notification of the denial 
was sent to the veteran that same date.  

In December 1998, reconsideration was requested.  In February 
1999, medical records of the hospitalization were reviewed by 
a VA physician, who noted that treatment had not been for a 
service-connected disability.  In May 1999, the veteran was 
notified that his claim was denied, and the current appeal 
ensues.

The veteran's contentions were presented in various written 
statements, as well as in testimony by the veteran and his 
daughters at a June 2001 Board hearing.  It was essentially 
argued that the VA should pay for the private hospital care 
under the authority of 38 C.F.R. § 17.52 and § 17.54.  In 
this regard, it was noted that while the private 
hospitalizations were for non-service-connected injuries, the 
veteran was rated 50 percent for schizophrenia, an emergency 
was present, VA facilities were not feasibly available, and 
the VA was contacted shortly after the veteran's admission to 
the private facility.  It was also asserted that, after the 
veteran's admission to the private hospital, the VAMC would 
not accept him on transfer for needed rehabilitation.  At the 
Board hearing, it was noted most of the private medical 
expenses were paid by Medicare; subsequent to the hearing, 
information was submitted indicating that, after Medicare 
payment, personal expenses of the veteran for the private 
treatment were $706.83.

II.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA).

The veteran has been notified of the evidence necessary to 
substantiate his claim and of the applicable legal criteria.  
All relevant records have been obtained, and the veteran has 
not identified additional relevant evidence that has not 
already been secured.  He appeared at a personal hearing.  A 
review of the file indicates that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claim.  Dela Cruz v. Principi, No. 99-
158 (U.S. Vet. App. Aug. 21, 2001).  The essential facts in 
this case are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The VCAA 
does not affect matters on appeal when the issue is limited 
to statutory interpretation.  Id.  Accordingly, the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  (Recent 
regulations promulgated pursuant to the VCAA apply only to 
claims for benefits that are governed by 38 C.F.R. Part 3, 
and, accordingly, have no bearing on the instant case, which 
is governed by 38 C.F.R. Part 17.  See 66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001).)
  


III.  Analysis

In order to be entitled to payment or reimbursement for 
medical expenses incurred without prior authorization from 
the VA, the treatment must have been either for an 
adjudicated service-connected disability, or for a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability, 
or for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (or, under certain circumstances, when 
participating in a course of vocational rehabilitation under 
the auspices of the VA).  In addition, the treatment must 
have been for a medical emergency, and no VA facilities can 
have been feasibly available.  38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.    

In this case, the private hospitalizations in November and 
December 1998 were not authorized by the VA, and during the 
admissions the veteran received treatment for non-service-
connected injuries sustained in a motor vehicle accident.  It 
is not contended or otherwise shown by the evidence that the 
veteran's treatment was for his adjudicated service-connected 
schizophrenia.  While he experienced mental problems during 
the hospitalization, these were attributed to a probable mild 
brain injury.  His service connected disability rating was 50 
percent; he was not rated permanently and totally disabled 
due to service-connected disability.  Moreover, he was not 
participating in a course of vocational rehabilitation under 
the auspices of the VA.  Thus, the veteran did not meet the 
first criterion listed for reimbursement of unauthorized 
medical expenses.  All three of the criteria set forth must 
be met in order for the VA to pay for unauthorized medical 
expenses.  Malone v. Gober, 10 Vet. App. 539 (1997).  As a 
consequence, the VA may not pay the costs of the veteran's 
private hospital treatment, even if the treatment involved a 
medical emergency and VA facilities were not feasibly 
available.  

The veteran's primary argument is that reimbursement should 
be made because the hospitalizations met the criteria for 
authorization under 38 C.F.R. § 17.52 and 17.54.  It is 
pointed out that an emergency was present, and the VA was 
notified of the hospitalization within 72 hours.  It is also 
argued that VA facilities were not feasibly available.   In 
addition, it is contended that because he is rated 50 percent 
disabled due to service-connected disability, he is entitled 
to receive treatment for all disabilities at the VA, and, 
therefore, the VA should pay for his care if he cannot be 
treated a VA facility. 

The veteran is, as he contends, entitled to direct VA 
hospital care for any disability, pursuant to 38 U.S.C.A. 
§ 1710(a)(1), which provides for such when a veteran has a 
service-connected disability rated 50 percent or more.  
However, this law does not contain any provision which would 
authorize the VA to provide reimbursement to a veteran for 
hospital care rendered at a non-VA facility.  Zimick v. West, 
11 Vet.App. 45 (1998).  Where VA facilities are not 
geographically accessible or capable of providing required 
hospital care or medical services, the VA may also contract 
with non-VA facilities for the hospital care or medical 
services for qualified veterans.  38 U.S.C.A. § 1703; 
38 C.F.R. §§ 17.52.  Among other requirements, in order to be 
eligible for private hospital care or medical services at VA 
expense under these provisions, authorization from the VA 
must be obtained in advance.  Malone v. Gober, 10 Vet.App. 
539 (1997); 38 C.F.R. § 17.54.  In this case, although 
notification to the VA was provided by the veteran's daughter 
within 72 hours, authorization was denied, and thus not 
obtained in advance.  See 38 C.F.R. § 17.54.  There was no 
contract between the VA and Regions Hospital for the hospital 
care of the veteran, as is required under 38 U.S.C.A. § 1703 
and 38 C.F.R. § 17.52.  Zimick, supra.  This legal authority 
provides no remedy for VA payment of unauthorized private 
medical expenses.  Zimick, supra; Malone, supra.

In sum, the veteran's claim must be adjudicated under the 
legal provisions applicable to unauthorized medical expenses, 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, and for the 
reasons stated he does not meet all criteria for payment 
under these provisions.  The relevant facts are not in 
dispute, and it is the law which determines the outcome of 
this case.  As a matter of law, the claim must be denied.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).



ORDER

Reimbursement or payment for unauthorized medical services 
rendered during private hospitalizations in Regions Hospital 
from November 9 to 17, 1998, and from November 17 to December 
4, 1998, is denied.





		
L. W. TOBIN
Member, Board of Veterans' Appeals



 

